PROVOSTY, J.
Relator applies for a mandamus directing the judge of the lower court to grant him a suspensive appeal from an ex parte order dissolving an injunction on bond. Relator alleges that its application for the appeal was made over the telephone. This allegation is fatal to the application. Proceedings in the district courts must be in writing, and an application for appeal made verbally (and still loss by telephone) cannot serve as the basis for a proceeding in this court.
The application of relator is rejected at its cost.